PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
LURA et al.
Application No. 15/219,242
Filed: July 25, 2016
Attorney Docket No.: C00010956USU2_29094US
For FLUID CONNECTORS AND FLUID FLOW PATHS FOR AN INFUSATE CADDY
:
:
:
:	DECISION ON PETITION
:
:
:




This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed January 20, 2021, to revive the above-identified application.

The petition is GRANTED.

This application became abandoned for failure to timely pay the issue fee on or before 
January 15, 2021, as required by the Notice of Allowance and Fee(s) Due, mailed October 15, 2020. Accordingly, the date of abandonment of this application is January 16, 2021. A Notice of Abandonment was mailed February 1, 2021.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form Issue Fee Transmittal with payment of the issue fee of $1,200.00, (2) the petition fee of $2,100.00 and (3) a proper statement of unintentional delay.  

This application is being referred to the Office of Data Management for further processing into a patent. 

Telephone inquiries concerning this decision should be directed to Joy Dobbs at (571) 272-3001.  Telephone inquiries regarding status or the processing as a patent should be directed to the Office of Data Management at (571) 272-4200.

 
/Michelle R.